 


115 HRES 1001 EH: Providing for consideration of the concurrent resolution (H. Con. Res. 119) expressing the sense of Congress that a carbon tax would be detrimental to the United States economy.
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 1001 
In the House of Representatives, U. S.,

July 18, 2018
 
RESOLUTION
Providing for consideration of the concurrent resolution (H. Con. Res. 119) expressing the sense of Congress that a carbon tax would be detrimental to the United States economy.


That upon adoption of this resolution it shall be in order to consider in the House the concurrent resolution (H. Con. Res. 119) expressing the sense of Congress that a carbon tax would be detrimental to the United States economy. All points of order against consideration of the concurrent resolution are waived. The concurrent resolution shall be considered as read. All points of order against provisions in the concurrent resolution are waived. The previous question shall be considered as ordered on the concurrent resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means.  Karen L. Haas,Clerk. 